Case: 21-40853      Document: 00516326430         Page: 1     Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 19, 2022
                                  No. 21-40853
                                                                           Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Michael James Shaw,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:21-CR-39-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Michael James
   Shaw has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Shaw has filed responses. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40853        Document: 00516326430        Page: 2   Date Filed: 05/19/2022




                                    No. 21-40853


   developed to allow us to make a fair evaluation of Shaw’s claims of ineffective
   assistance of counsel; we therefore decline to consider the claims without
   prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
   (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Shaw’s responses. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2